Exhibit 10.1
 
AGREEMENT FOR THE PURCHASE OF COMMON STOCK


THIS COMMON STOCK PURCHASE AGREEMENT, (this “Agreement”) made this __ day of
June, 2010, by and between Majic Wheels Corp., (“Company”) a Nevada
Corporation, (“Company”), and those entities set forth on Schedule A annexed
hereto, (collectively, the “Purchaser”) setting forth the terms and conditions
upon which the Company will sell an aggregate of 54,000,000 shares of MJWL
common stock (the “Shares”) to the Purchaser.
 
In consideration of the mutual promises, covenants, and representations
contained herein, the parties hereto agree as follows:


WITNESSETH:


WHEREAS, the Company currently has issued and outstanding a total of 96,000,000
shares of Common Stock;


WHEREAS, the Board of Directors of the Company has approved the sale of the
Shares and the terms of this Agreement;
 
WHEREAS, Company desires to sell, assign and transfer to Purchaser, and
Purchaser desires to purchase and acquire from Company the Shares, subject to
the conditions and obligations hereinafter stated;


WHEREAS, the Company and Purchaser have appointed Michael Krome, Esq. to act as
the Escrow Agent (“Escrow Agent”) for this transaction.


NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:


ARTICLE I
SALE OF SECURITIES


1.01       Subject to the terms and conditions of this Agreement, the Company
agrees to sell the Shares for a total cash consideration of One Hundred Eighteen
Thousand Dollars (U.S.) ($118,000.00) (the “Purchase Price”).


1.02       It is agreed that the Closing will take place on or before June 30,
2010 (“Closing”), unless an extension of time is agreed to in writing by both
parties.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


The Company hereby represents and warrants to the Purchasers the following:
 
 
 

--------------------------------------------------------------------------------

 

 
2.01       Organization; The Company is a Nevada corporation duly organized,
validly existing, and in good standing under the laws of that state, and it has
all necessary corporate powers to own properties and carry on a business.  The
Company is not in violation of any of the provisions of its certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  The Company is duly qualified to conduct its business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.  For purposes
of this Agreement, “Material Adverse Effect” means a material adverse effect on
the financial condition, results of operations or business of the Company before
the consummation of the transactions contemplated in this Agreement.
 
2.02       Capital.   The authorized capital stock of Company consists of
150,000,000 shares of Common Stock, $0.0001 par value.  There are 94,000,000
shares of Common Stock issued and outstanding, and all such shares of Common
Stock were duly authorized and validly issued and are fully paid and
non-assessable, and have not been issued in violation of the preemptive rights
of any other person to any shares of common stock of the Company. There are no
shares of Preferred Stock issued and outstanding, and no shares of Preferred
Stock of the Company were ever issued and outstanding.  At the Closing there
will be no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating the Company to issue
or to transfer from treasury any shares of its capital stock.  None of the
outstanding shares of Company common stock are subject to any stock restriction
agreements.  There are approximately 32 shareholders of record and over 40
shareholders in “street name” of the Company. No person is entitled to
preemptive or similar rights, and no person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement. The Company has no knowledge of
any unresolved claim by any person to additional shares of capital stock (or
other securities) of the Company.
 
2.03       Financial Statements.   The Company is a reporting company under the
SEC rules and regulations, which filings can be found on the SEC web site. The
Company has filed all periodic reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since the
effective date of its Form SB-2 registration statement of August 28, 2007 (the
foregoing filed materials and the Form 10-Q for the quarter ended March 31,
2010, being collectively referred to herein as the “SEC Reports”) on a timely
basis or has timely filed a valid extension of such time of filing and has filed
any such SEC Reports prior to the expiration of any such extension.  The SEC
Reports complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports (“Financial Statements”)
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company as
of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
 
 

--------------------------------------------------------------------------------

 
 
2.04      Filings with Government Agencies.  After the Closing, the Purchaser
shall file the appropriate filings, if so required, disclosing the acquisition
of the Shares by the Purchaser. The Company has made all required corporate
filings with the state of Nevada required to be filed before the date hereof and
will file all such required filings due before the Closing.  Upon the purchase
of the Shares by the Purchaser, the Purchaser will have the full responsibility
for filing for itself and on behalf of the Company any and all documents
required by the SEC, OTCBB, FINRA, State of Nevada and/or any other government
agency that may be required, including any change of control on Schedule 14f.
The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any
United States or other federal, state, local or other governmental authority or
other person in connection with the execution, delivery and performance by the
Company, other than the filing of a current report on Form 8-K by the Company
and the filing by the Company of a change of control on Schedule 14f, to report
the transaction contemplated by and/or effected by this Agreement.
 
2.05       No Liabilities.  Except for the specified liabilities on Schedule
2.05 (which may be amended at the Closing to reflect any ordinary course
liabilities arising after the date hereof, but shall not be greater than Five
Hundred ($500) Dollars), the Company shall not have any liabilities or other
monetary obligations at Closing of any nature, whether accrued, absolute,
contingent, or otherwise that will not be paid or otherwise fully discharged at
Closing.  Except as specified on Schedule 2.05 (which may be amended at the
Closing to reflect any ordinary course liabilities arising after the date
hereof), the Company has no liability or obligation whatsoever, either direct or
indirect, matured or un-matured, accrued, absolute, contingent or otherwise, and
the Company is not aware of any basis for any such liability or obligation,
including, without limitation, third party guaranties by the Company or
liabilities (collectively, “Undisclosed Liabilities”). The Company is not aware
of any pending, or to the best knowledge of Company, threatened or asserted
claims, lawsuits or contingencies involving the Company or the Shares.  The
Company and its officers and directors agrees to indemnify the Purchaser against
any liabilities pertaining to the conduct of business of the Company that arose
at any time prior to the Closing.


2.06       Tax Returns.  As of the Closing, there shall be no taxes of any kind
due or owing.


(a)           The Company has duly filed all federal, state, local and foreign
tax returns required to be filed by or with respect to them with the Internal
Revenue Service or other applicable taxing authority, and no extensions with
respect to such tax returns have been requested or granted;
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           The Company has paid, all material taxes due, or claimed by any
taxing authority to be due, from or with respect to them (if any);


(c)           There has been no issue raised in writing or adjustment proposed
in writing (and none is pending) by the Internal Revenue Service or any other
taxing authority in connection with any of the Company’s tax returns;


(d)           No waiver or extension of any statute of limitations as to any
material federal, state, local or foreign tax matter has been given by or
requested from the Company.


 2.07     Ability to Carry Out Obligations.  The Company has the right, power,
and authority to enter into, and perform its obligations under this
Agreement.  The execution and delivery of this Agreement by the Company and the
performance by the Company of its obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which Company or the Company is a party, or by which
the Company may be bound, nor will any consents or authorizations of any party
other than those otherwise set forth in this Agreement be required, (b) an event
that would cause Company (and/or assigns) to be liable to any party, (c) the
creation or imposition of any lien, charge, or encumbrance on any asset of the
Company or upon the Shares to be acquired by the Purchaser, or (d) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any United States or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected


2.08       Contracts, Leases and Assets.  The Company is not a party to any
contract, agreement or lease.  At Closing there will be no operative powers of
attorney or other authority granted by the Company or, with respect to the
Shares, by the Company.


2.09       Compliance with Securities Laws.  To the best the knowledge of the
Company, Company has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities.  The Company
is in compliance with all effective requirements of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations thereunder that are applicable
to it.  The Shares being sold herein are being sold in a private transaction
between the Company and the Purchaser.
 
2.10       Litigation.  The Company is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or any pending
governmental investigation. To the best knowledge of Company, there is no basis
for any such action or proceeding, and to the best knowledge of Company, there
no such action or proceeding is threatened against the Company.  The Company is
not a party to or in default with respect to any order, writ, injunction, or
decree of any federal, state, local, or foreign court, department, agency, or
instrumentality. The Company is not, nor is any director or officer of the
Company, subject to any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary
duty.  There has not been and there are no pending investigations by any
regulatory body involving the Company or any of its respective current or former
directors or officers (in his or her capacity as such).  The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 

 
2.11       Conduct of Business.    Prior to the Closing, the Company shall
conduct its business in the normal course, and shall not (without the prior
written approval of Purchaser) (i) sell, pledge, or assign any assets, (ii)
amend its Certificate of Incorporation or Bylaws, (iii) declare dividends,
redeem or sell stock or other securities, (iv) incur any liabilities, except in
the normal course of business, (v) acquire or dispose of any assets, enter into
any contract, guarantee obligations of any third party, or (vi) enter into any
other transaction.


2.12       Corporate Documents.  Copies of each of the following documents will
be delivered to the Purchaser within 48 hours after the execution of this
Agreement, and when delivered, will be true, complete and correct in all
material respects:
 
(i)      Board consent approving all actions of the Company;


(ii)     Certificate of Good Standing from the Secretary of State of Nevada;
 
(iii)    Full response to due diligence questionnaire supplied by Purchaser.


2.13       Title.   The Shares will be free of liens, encumbrances, options,
restrictions and legal or equitable rights of others not a party to this
Agreement, except for restrictions on transfer imposed by federal and state
securities laws (“Liens”).  None of the Shares are or will be subject to any
voting trust or agreement.  No person holds or has the right to receive any
proxy or similar instrument with respect to the Shares.
 
2.14      Assets.  To the best knowledge of the Company, the Company is not a
“shell company” as such term is defined by Rule 405 as promulgated under the
Securities Act and Rule 12b-2 as promulgated under the Exchange Act.


2.15       Transfer Agent.  The Company’s current transfer agent of record is
Island Stock Transfer (“Transfer Agent”).    Except for outstanding liabilities
set forth on Schedule 2.05, the Company is not involved in any dispute with the
Transfer Agent with respect to the Transfer Agent’s services, including but not
limited to amounts owed for services. The Company has no knowledge of any
disagreement between the Company and the Transfer Agent with respect to the
number of shares outstanding or record ownership of shares of the Company’s
capital stock.
 
 
 
 

--------------------------------------------------------------------------------

 


2.16       Subsidiaries.  The Company does not have any direct or indirect
subsidiaries.
 
2.17       Press Releases.  The press releases disseminated by the Company since
inception, either separately or taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading.  The
Company and its securities has not been the subject of any “spam” e-mail or fax
campaign, conducted by its present or former officers, directors, agents,
representatives or any other person, to promote an investment in the Company’s
securities, and the Company has not directly or indirectly sponsored, authorized
or otherwise permitted any such activity.
 
2.18       Material Changes.  Except as specifically disclosed in the SEC
Reports, or on Schedule 2.05, since March 31, 2010 (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its past or present auditors, (iv)
the Company has not declared or made any dividend or distribution of cash or
other property to its shareholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (v) the Company has
not issued any equity securities, including to any officer, director or
Affiliate.  The Company does not have pending before the SEC any request for
confidential treatment of information.  The Company will provide full
documentation and disclosure of all changes to the Purchaser and their
representatives prior to the Closing.  For purposes of this Agreement,
“Affiliate” means any person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person, as such terms are used in and construed under Rule 144.
 
2.19       Labor Relations.  No material labor dispute has existed prior to the
date of this Agreement, with respect to any of the past employees of the
Company.  The Company does not have any outstanding employment or labor
contracts, agreements, arrangements or other understandings with any person.
 
2.20       Compliance with Agreements and Laws (other than Securities
Laws).  The Company is not a party to any indenture, debt, capital lease
obligation, mortgage, loan or credit agreement by which it or any of its
properties is bound.  To the best knowledge of the Company, the Company is not
(i) in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default), nor has the Company received written notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) in violation of any order of any court,
arbitrator or governmental body, or (iii) in violation (at any prior time) of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
2.21       Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports, except where the failure to possess such permits could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and the Company has not received any written notice of
proceedings relating to the revocation or modification of any such permits.
 
2.22       Title to Assets.  The Company does not own any interest in real
property, and the Company is not a party to any real property lease.
 
2.23       Transactions With Affiliates and Employees; Customers.  Except as set
forth in the SEC Reports, none of the officers or directors of the Company, and
to the best knowledge of the Company, none of the employees of the Company, is
presently a party to any transaction with the Company, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.  The Company does not owe any money or other compensation to any of the
respective officers or directors or shareholders of the Company.
 
2.24       Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for itself and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s Form 10-K or
10-Q, as the case may be, is being prepared.  The Company’s certifying officers
have evaluated the effectiveness of the Company’s controls and procedures in
accordance with Item 307 of Regulation S-K under the Exchange Act for the
Company’s most recently ended fiscal quarter or fiscal year-end (such date, the
“Evaluation Date”).  The Company presented in its most recently filed Form 10-K
or Form 10-Q the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
308(c) of Regulation S-K under the Exchange Act) or, to the Company’s knowledge,
in other factors that could significantly affect any of the Company’s internal
controls.
 
 
 

--------------------------------------------------------------------------------

 
 
2.25       Certain Registration Matters.  The Company has not granted or agreed
to grant to any person any rights (including “piggy-back” registration rights)
to have any securities of the Company registered with the SEC or any other
governmental authority.
 
2.26       Listing and Maintenance Requirements.  The Company’s common stock is
currently traded on the OTC Bulletin Board under the stock symbol
“CVSL.OB.”  Except as specified in the SEC Reports, the Company has not received
written notice from any regulatory body to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The sale of the
Shares does not contravene the rules and regulations of the OTC Bulletin Board,
and no approval of the shareholders of the Company thereunder is required for
the Company to deliver the Stock to the Purchaser under this Agreement. The
Common Stock of the Company is DTC eligible, and it is not DWAC eligible.
 
2.27       Investment Company.  The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
2.29      Application of Takeover Protections.  The Company is not bound by any
provision which places any form of restriction on control share acquisition,
business combination, any “poison pill” provisions (including any distribution
under a rights agreement) or any other anti-takeover provision under the
Company’s Articles of Incorporation or Bylaws (or similar instruments) or the
laws of its state of incorporation that is or could become applicable to the
Company, the Purchaser or the Company as a result of the parties fulfilling
their obligations or exercising their rights under this Agreement.
 
2.30       Money Laundering Laws. The operations of the Company are and have
been conducted at all times in compliance with the money laundering statutes of
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.


2.31       Other Agreements.  Other than as set forth in the SEC Reports, on a
schedule hereto or otherwise set forth in this Agreement, the Company is not a
party to or bound by or affected by any contract, lease, arrangement or
commitment (whether oral or written) relating to: (a) the employment of any
person; (b) collective bargaining with, or any representation of any employees
by, any labor union or association; (c) the acquisition of services, supplies,
equipment or other personal property; (d) the purchase or sale of real property;
(e) distribution, agency or construction; (f) lease of real or personal property
as lessor or lessee or sublessor or sublessee; (g) lending or advancing of
funds; (h) borrowing of funds or receipt of credit; (i) incurring any obligation
or liability; or (j) the sale of personal property.
 
 
 

--------------------------------------------------------------------------------

 

 
2.33       No SEC or FINRA Inquiries.  Other than SEC review comments with
respect to filed reports and registration statements, under the Securities Act
and Exchange Act, there have been no formal or informal inquiry or investigation
of the Company or its officers or directors by the SEC or FINRA.


2.34       Disclosure.  The representations and warranties and statements of
fact made by the Company in this Agreement are, as applicable, accurate, correct
and complete and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.  All representations shall
be true as of the Closing and all such representations shall survive the
Closing.


2.35       Patents and Trademarks.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the SEC Reports
as necessary or material for use in connection with their business and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  The Company has not received a notice (written
or otherwise) that any of the Intellectual Property Rights used by the Company
violates or infringes upon the rights of any Person.  To the Knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


ARTICLE III
CLOSING


3.01       Closing for the Purchase of Common Stock.  The Closing of this
transaction for the Shares being purchased will be consummated when all of the
documents and consideration described in Paragraphs 2.12 above and in 3.02
below, have been delivered, or other arrangements made and agreed to.  If the
Closing of this transaction has not taken place on or before the close of
business on June 8, 2010, then either party may terminate this Agreement by
written notice to the other.
 
 
 

--------------------------------------------------------------------------------

 

 
Prior to June 8, 2010, the Company shall have made available to the Purchaser
for inspection all corporate books, records and assets, and shall have otherwise
afforded reasonable access to all documentation and other information concerning
the business, financial and legal conditions of the Company for the purpose of
conducting a due diligence investigation.  Such due diligence investigation
shall be for the purpose of satisfying the Purchaser as to the business,
financial and legal condition of the Company for purposes of determining and
confirming the desirability of consummating the proposed transaction.


Prior to the Closing, this Agreement can be terminated in the event of any
material breach by either party.


3.02       Documents and Payments to be Delivered at Closing of the Common Stock
Purchase.  As part of the Closing of the Share purchase, those documents listed
in 2.12 of this Agreement, as well as the following documents, in form
reasonably acceptable to counsel to the parties, shall be delivered, if not
previously delivered:


  (a)         By the Company:


           (i)          original stock certificates representing the Shares in
the name of the Purchaser, as set forth in Schdule A;


           (ii)         a certified copy of a resolution of the directors of the
Company dated as of the date of Closing appointing a new President, Secretary
and Treasurer of the Company as designated by Purchaser, and the resignation of
all officers of Company.
 
(iii)       a certified copy of a resolution of the directors of the Company
dated as of the date of Closing appointing the designee(s) of the Purchaser to
the board of directors of the Company effective as of ten days after the
delivery to the shareholders of the Company of an Information Statement pursuant
to Rule 14f, which will be the sole responsibility of the Purchaser and shall
not be filed with the SEC or distributed to the shareholders before the Closing
and the resignation of all its current directors;
 
(iv)       originals of all of the business and corporate records of the
Company, including but not limited to correspondence files, bank statements,
checkbooks, savings account books, minutes of shareholder and directors meetings
or consents, financial statements, shareholder listings, stock transfer records,
agreements and contracts that exist;
 
(v)       a release agreement duly executed by each current officer and director
of the Company, which shall release all claims of any nature, including any
outstanding remuneration or fees of any kind, in a form acceptable to the
Purchaser and made effective upon Closing;
 
 
 

--------------------------------------------------------------------------------

 
 
(vi)      the legal opinion of Company counsel, opining as to the due
authorization and validity of the issuance of the Shares and the due
authorization of this Agreement by the Company, subject to typical caveats found
in counsel’s opinions;
 
(vii)      Certificate of Good Standing from the State of Nevada, evidencing
that the Company is in good standing with the State of Nevada, as provided in
Section 2.12;
 
(viii)    Assignment, Release and discharge agreement of the obligation, or the
payment out of the proceeds hereof, of those debts, set forth on Schedule 2.5
hereto;
 
(ix)       Such other documents of Company as may be reasonably required by
Purchaser, if available.




ARTICLE IV
INVESTMENT INTENT



4.01       Transfer Restrictions. Purchaser agrees that the securities being
acquired pursuant to this Agreement may be sold, pledged, assigned, hypothecated
or otherwise transferred, with or without consideration (“Transfer”) only
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Act”), or pursuant to an exemption from registration
under the Act.


4.02       Investment Intent.  The Purchaser is acquiring the Shares for its own
account for investment, and not with a view toward distribution thereof.


4.03       No Advertisement.   The Purchaser acknowledges that the Shares have
been offered to it in direct communication between Purchaser and Company, and
not through any advertisement of any kind.


4.04       Knowledge and Experience.   (a) The Purchaser acknowledges that it
has sought and had its own legal and financial counsel to assist it in
evaluating this purchase. The Purchaser acknowledges that it has sufficient
business and financial experience, so that it can make a reasoned decision as to
this purchase of the Shares and is capable of evaluating the merits and risks of
this purchase.


4.05       Restrictions on Transferability.   (a) The Purchaser is aware of the
restrictions of transferability of the Shares and further understands the
certificates shall bear the following legend.


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.
 
 
 

--------------------------------------------------------------------------------

 

 
(b) The Purchaser understands that the Shares may only be disposed of pursuant
to either (i) an effective registration statement under the Act, or (ii) an
exemption from the registration requirements of the Act.


(c) The Company has neither filed such a registration statement with the SEC or
any state authorities nor agreed to do so, nor contemplates doing so in the
future for the shares being purchased, and in the absence of such a registration
statement or exemption, the Purchasers may have to hold the Shares indefinitely
and may be unable to liquidate them in case of an emergency.


ARTICLE V
REMEDIES


5.01      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State.  The parties agree to be subject
to the exclusive jurisdiction and venue of the state and federal courts located
in Nassau County, New York.


5.02       Termination.  In addition to any other remedies, the Purchaser may
terminate this Agreement, if at the Closing, the Company have failed to comply
with all material terms of this Agreement or has failed to supply any documents
required by this Agreement unless they do not exist, or has failed to disclose
any material facts which could have a substantial effect on any part of this
transaction. 


5.03       Survival of Representations.  The representations, warranties and
covenants shall survive the Closing for a period of 18 months.


5.04       Indemnification.  From and after the Closing, the Parties, jointly
and severally, agree to indemnify the other against all actual losses, damages
and expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.  Any claim for
indemnification shall be made before the first of the 18th month after the
Closing, and only if the claims aggregate $5,000 or more, in which event the
full amount of any loss, damage and expense may be recovered.  Recovery for any
legal fees and expenses shall be limited only to reasonable fees and expenses.  
 
 
 

--------------------------------------------------------------------------------

 

 
5.05       Indemnification Non-Exclusive.  The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.


ARTICLE VI
COVENANTS


6.01       Corporate Examinations and Investigations.  Until the Closing, the
Purchaser shall be entitled, through its employees and representatives, to make
such investigations and examinations of the books, records and financial
condition of the Company and the Company as each party may request.  In order
that the Purchaser may have the full opportunity to do so, the Company and the
Company shall furnish the Purchaser and its representatives with all such
information concerning the affairs of the Company or the Company as the
Purchaser or its representatives may reasonably request.  The Company and its
officers, employees, consultants, agents, accountants and attorneys shall
cooperate fully with the Purchaser’s representatives in connection with such
review and examination and to make full disclosure of all information and
documents requested by each party and/or its representatives.
 
6.02       Cooperation; Consents.  Prior to the Closing, except as stated in
this Agreement, each party shall cooperate with the other parties to the end
that the parties shall (i) in a timely manner make all necessary filings with,
and conduct negotiations with, all authorities and other persons the consent or
approval of which, or the license or permit from which is required for the
consummation of the transactions contemplated by this Agreement and (ii) provide
to each other party such information as the other party may reasonably request
in order to enable it to prepare such filings and to conduct such negotiations.
 
6.03       Litigation; SEC Correspondence.    From the date hereof through the
Closing, the Company and the Company shall promptly notify the Purchaser of any
lawsuits, claims, proceedings or investigations which after the date hereof are
threatened or commenced against such party or any of its affiliates or any
officer, director, employee, consultant, agent or shareholder thereof, in their
capacities as such.  The Company agrees to promptly and immediately notify the
Purchaser and their representatives upon receipt of any inquiry, notice or other
communication from the Securities and Exchange Commission concerning the
Company.
 
6.04       Post-Closing Assistance.  Upon the reasonable request of the
Purchaser, after the Closing, the Company shall use its commercially reasonable
efforts to provide such information available to it, including information,
filings, reports, financial statements or other circumstances of the Company
occurring, reported or filed prior to the Closing, as may be necessary or
required by the Company for the preparation of the post-Closing Date reports
that the Company is required to file with the SEC to remain in compliance and
current with its reporting requirements under the Securities and Exchange Act,
or filings required to address and resolve matters as may relate to the period
prior to the Closing and any SEC comments relating thereto or any SEC inquiry
thereof. Such efforts of the Company shall be at the expense of the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE VII
MISCELLANEOUS


7.01       Captions and Headings.  The article and paragraph headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit, or add to the meaning of any provision of this
Agreement.


7.02       No Oral Change.  This Agreement and any provision hereof, may not be
waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


7.03       Non Waiver.  Except as otherwise expressly provided herein, no waiver
of any covenant, condition, or provision of this Agreement shall be deemed to
have been made unless expressly in writing and signed by the party against whom
such waiver is charged; and (i) the failure of any party to insist in any one or
more cases upon the performance of any of the provisions, covenants, or
conditions of this Agreement or to exercise any option herein contained shall
not be construed as a waiver or relinquishment for the future of any such
provisions, covenants, or conditions, (ii) the acceptance of performance of
anything required by this Agreement to be performed with knowledge of the breach
or failure of a covenant, condition, or provision hereof shall not be deemed a
waiver of such breach or failure, and (iii) no waiver by any party of one breach
by another party shall be construed as a waiver with respect to any other or
subsequent breach.


7.04       Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.


7.05       Entire Agreement.  This Agreement, including any and all attachments
hereto, if any, contain the entire Agreement and understanding between the
parties hereto, and supersede all prior agreements and understandings.


7.06       Severability.  In the event that any condition, covenant or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of this Agreement. If such condition, covenant or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.


7.07       Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties.


7.08       Notices.  All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or on the second day if faxed, and properly addressed or faxed as
follows:
 
 
 

--------------------------------------------------------------------------------

 

 
If to the Company:
C/o Michael S. Krome, Esq.
8 Teak Court
Lake Grove, NY  11755


If to the Purchaser, to their respective addresses set forth on Schedule A.


7.09      Assignment.  This Agreement will not be assigned by either party
hereto without the written consent of the other party.  It is agreed by
Purchaser will not attempt to circumvent this prohibition on assignment by any
other agreement or action, including creating direct or indirect rights in or to
this Agreement or the Shares in any other person or entity, prior to the
Closing.


7.10       Binding Effect.  This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and permitted assigns
of each of the parties to this Agreement.


7.11       Mutual Cooperation.    The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.


Majic Wheels Corp.


By:
 
 
 
         
  
     
Officer, Director Individually
             
  
     
Officer, Director, Individually
             
Purchaser
 
Purchaser
                 
 
 
 
 



 
 
 

--------------------------------------------------------------------------------

 